COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Colonial County Mutual Insurance Company

Appellate case number:    01-19-00391-CV

Trial court case number: 2018-10671-A

Trial court:              295th District Court of Harris County

       Relator, Colonial County Mutual Insurance Company, has filed a petition for writ of
mandamus challenging the trial court’s order denying abatement of certain severed claims. The
Court requests that any response to the petition by real party in interest be filed by July 1, 2019.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah Beth Landau______
                                 Acting individually

Date: ___May 30, 2019___